Case 4:20-cv-05640-YGR Document 233-4 Filed 01/06/21 Page 1 of 4




           EXHIBIT 4
       Case 4:20-cv-05640-YGR Document 233-4 Filed 01/06/21 Page 2 of 4




                                             +1-212-474-1003

                                        bblake@cravath.com



                                                                                 December 24, 2020

           Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Counsel:

               I write on behalf of Epic Games, Inc. (“Epic”) in the above-captioned matter.

                 Please use the below FTP credentials to access a secure FTP site containing a
production of documents from Epic in the above-captioned matter. The password for the FTP
site and zip files enclosed therein will be provided under separate cover.

                                 FTP site:           https://sftp-na1.transperfect.com

                                 Username:           Cravath_Epic_Productions

              The production consists of two volumes: EPIC011 and EPIC012. Production
volume EPIC011 contains documents bearing Bates numbers EPIC_01923040 to
EPIC_03515496. Production volume EPIC012 contains documents bearing Bates numbers
EPIC_03515497 and EPIC_03515498. In addition, with this production, Epic is providing a
metadata overlay of the “AllCustodians” field for its productions to date. Epic is simultaneously
producing these documents in Cameron et al. v. Apple Inc., No. 19-cv-03074-YGR (N.D. Cal.)
(“Cameron”) and In re Apple iPhone Antitrust Litigation, No. 11-cv-06714-YGR (N.D. Cal.)
(“Pepper”).

                This letter and the accompanying production are not intended to, and do not,
waive any applicable privilege or other legal basis under which information may not be subject
to production. If it were found that this letter or the accompanying production constitute
disclosure of otherwise privileged matters, such disclosure would be inadvertent. By the
production of such documents, Epic does not intend to waive, and has not waived, the attorney-
client privilege or any other protections.

              These documents are produced pursuant to the Stipulation between Epic Games,
Inc. and Apple Inc. and Protective Order, entered by the Court on October 2, 2020 (ECF
       Case 4:20-cv-05640-YGR Document 233-4 Filed 01/06/21 Page 3 of 4
                                                                                          2


No. 112); the Stipulated Protective Order, entered by the Court on January 9, 2020 (Cameron,
ECF No. 85); and the Stipulated Protective Order, entered by the Court on January 9, 2020
(Pepper, ECF No. 199) (collectively, the “Orders”). Documents designated as
“CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or
“HIGHLY CONFIDENTIAL – SOURCE CODE” shall be treated as such in accordance with the
Orders.


                                              Sincerely,



                                              s/ Brendan R. Blake



GIBSON, DUNN & CRUTCHER LLP
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

David Eberhart
Anna Pletcher
Katrina Robson
Evan Schlom
Scott Schaeffer
Elena Zarabozo
O’MELVENY & MYERS LLP
deberhart@omm.com
   apletcher@omm.com
        krobson@omm.com
           eschlom@omm.com
                sschaeffer@omm.com
                    ezarabozo@omm.com

Michelle Lowery
MCDERMOTT WILL & EMERY LLP
mslowery@mwe.com

Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
      Case 4:20-cv-05640-YGR Document 233-4 Filed 01/06/21 Page 4 of 4
                                                                         3


steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
              tedw@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
          dejong@whafh.com


BY EMAIL
